Citation Nr: 1140587	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO in Cleveland, Ohio denied service connection for lumbosacral injury, right knee condition, right ankle condition, and right hip condition, as well as denied nonservice-connected (NSC) pension benefits.  In July 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, which has certified this appeal to the Board.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal his claim for NSC pension benefits.  

In September 2009, the Board denied service connection for a lumbar spine disability, a right knee disability, a right ankle disability to include Achilles tendon, and a right hip disability.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted the joint motion for remand filed by representatives for both parties vacating the Board's decision, and remanding the claims on appeal to the Board for further proceedings consistent with the joint motion.

The Board notes that, while the Veteran was previous represented by the Oregon Department of Veterans, in December 2009, the Veteran granted a power-of-attorney in favor of Sean Kendall, Attorney, with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In a November 2010 decision, the Board denied the claims for service connection for a right knee disability, a right ankle disability to include Achilles tendon, and a right hip disability.  The Board remanded the remaining claim for service connection for a lumbar spine disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for a lumbar spine disability (as reflected in an August 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the remaining claim on appeal have been accomplished. 

2.  While the Veteran has a current lumbar spine disability; no back injury, complaint or finding pertinent to the lumbar spine was documented in service; his assertions of continuity of lumbar spine symptoms since service are not deemed credible; and there is no competent evidence or opinion even suggesting that there exists a medical nexus between current lumbar spine disability and his military service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
 
In this appeal, a March 2005 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The June 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2005 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates.  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies service connection for a lumbar spine disability, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the remaining matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a lumbar spine disability.  In the joint motion filed with the Court in February 2010, the parties to the appeal agreed that the Board, in its September 2009 decision, had inadequately explained its finding that the Veteran was not entitled to an examination pursuant to 38 U.S.C.A. § 5103A(d)(2) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and that a remand was required for the Board to determine whether the Veteran's complaints of pain were sufficient to establish "persistent or recurrent symptoms of a disability" for purposes of providing a VA examination under the provisions of 38 C.F.R. § 3.159(c)(4).  

The Board has again reviewed the record, and, for reasons expressed below, again finds that there is no duty to obtain a medical opinion in connection with the claim on appeal.  

The Board also notes that the Veteran's claim was remanded in November 2010, in part, to give the Veteran another opportunity to provide information, and, if necessary, authorization to obtain additional medical evidence, to include medical records from the Progressive Insurance Company, physicians at the Valley Community Hospital, Urgency Care Clinic, PT Northwest, Salem Memorial Hospital, and any evidence from the attorney who represented the Veteran in connection with his November 1996 motor vehicle accident.  The record reflects that in July 2011 the RO sent a letter to the Veteran and his attorney requesting these and any other outstanding records, or authorization to enable VA to obtain any additional information.  No response to this letter was received.  Hence, the RO has fulfilled its duty to assist the Veteran in obtaining pertinent records, to the extent possible, and no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical evidence, and statements made by the Veteran and on his behalf, the Board finds that service connection for a lumbar spine disability is not warranted.

The Veteran's service treatment records are negative for any injury, complaint, or finding pertinent to the lumbar spine.  The report of the Veteran's January 1972 discharge examination reflects no abnormalities with respect to the lumbar spine.

Post-service records from the Veteran's private chiropractor dated from 1997 through 2005 reflect that the Veteran was treated for low back pain.  

In a June 1997 written statement to Progressive Insurance Company, the Veteran's treating chiropractor wrote that the Veteran was not medically stationary or at pre-accident status following a November 1996 motor vehicle accident.  He noted that March 1997 x-rays of the lumbar spine gave a clear indication of a lumbar facet stress syndrome at the L5-S1 level.  A June 1997 x-ray indicated continuing facet stress syndrome.  It was recommended that the Veteran continue to receive chiropractic care until he was either medically stationary or at pre-accident status.  

A May 2000 report from the Santiam Memorial Hospital notes that the Veteran presented with a chief complaint of mid and low back pain.  With respect to history of injury, it was noted that the Veteran was involved in a motor vehicle accident in November 1996.  He was taken to the Valley Community Hospital emergency room, where he was diagnosed with acute thoracolumbar strain and lower lumbar strain.  He was referred to PT northwest, where he underwent therapy through January 1997.  He was diagnosed as having low back strain, and improved with therapy.  The Veteran reported continued low back problems, and sought treatment with a private chiropractor beginning in March 1997.  He reported that that he has experienced symptoms of pain, numbness, and tingling since the time of the accident.

It was indicated that prior to the motor vehicle accident, the Veteran was self-employed in television and video system installation.  It was also noted that he had been a private contractor hauling furniture since 1993.  He had done a variety of other physical jobs over the years.  With respect to musculoskeletal history, the Veteran reported that he injured his right knee in service, but he did not discuss a back injury.  He indicated that he injured his back mildly in 1978 while moving some furniture.  He indicated that he had been treated for muscle strain, and his symptoms resolved with no ongoing problems.  He denied any ongoing musculoskeletal symptoms over the years that required any medical evaluation or treatment other than the motor vehicle accident.  After a physical examination and x-rays, the examiner diagnosed lumbar strain with residual musculoskeletal soft tissue pain.

The examiner commented that there were records from the Veteran's primary physician from 1976 to 1988 reflecting a musculoskeletal complaint around 1978, and that he was seen by an orthopedist and his symptoms resolved.  Over the next 10 years, he had no ongoing musculoskeletal complaints that led him to treatment.  The examiner noted that there was no indication that the Veteran sought treatment for any substantial injuries or illness between 1988 and the accident in November 1996.  He indicated that the Veteran was doing substantial physical labor prior to the accident, and that it seemed reasonable to conclude that the motor vehicle accident was the major contributing cause for the Veteran's current limitations and ongoing need for palliative treatment.  

VA outpatient treatment records also reflect the Veteran's complaints of low back pain.  Chronic low back pain was noted in March 2007, and a nurse practitioner commented that the Veteran had a history of arthritis of the low back.  

During the June 2009 Board hearing, the Veteran testified that initially injured his back in service as the result of a fall during marching, and that others who were marching in line with him fell on top of him onto a hard, asphalt surface.  He reported that he sought medical treatment at the time of this injury and was placed on light duty and given pain pills.  He indicated that he experienced continued low back pain.  

In various written statements, the Veteran and his representative have alleged continuing back pain since the initial in-service injury, and that the Veteran had an existing injury prior to the 1996 motor vehicle accident. The Veteran's attorney noted that the insurance company denied liability on the basis of expert medical reports, which indicated that the back injury pre-existed the car accident.

The foregoing evidence establishes that the Veteran has a current lumbar spine disability, recently diagnosed as lumbar strain with residual musculoskeletal soft tissue pain.  However, the evidence does not support a finding that such disability is medically related to service.


There is nothing in the service treatment records or report of discharge examination to support a finding of chronic lumbar spine disability in service, or even a reference to lumbar spine injury.  In January 1972, when the Veteran was examined for separation from service, his lumbar spine was found to be normal.

The Board further finds that the Veteran's assertions of continuity of lumbar spine since service are not credible.  In connection with the current claim for benefits, the Veteran has testified that he sustained injury to his low back in service, and that he has continued to have problems since that time.  While the Veteran is certainly competent to assert an injury, as well as to report symptoms such as pain (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002), Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), the Board is entitled to assess the credibility of his assertions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the record shows that when the Veteran was examined at the request of an attorney in May 2000, in connection with the November 1996 motor vehicle accident, he specifically denied any history of ongoing musculoskeletal symptoms or chronic medical problems requiring significant medical attention.  He reported that he suffered from a knee injury during service, but did not mention a low back or lumbar spine injury.  There is some indication that the Veteran was treated for an acute low back strain as the result of moving furniture in 1978; however, this was over 5 years after the Veteran's discharge from service, and his symptoms resolved after treatment.  None of the other medical evidence of record documents any other low back injury, or confirms a low back diagnosis, prior to the November 1996 motor vehicle accident.

It was not until the Veteran filed a claim for VA compensation benefits in January 2005 that he began to advance assertions to the effect that he has had persistent or recurrent symptoms of the lumbar spine since service.  Because those statements were made in an effort to procure compensation, without disclosure of his prior history of a now-apparent post-service motor vehicle accident in November 1996, and are in direct conflict with the history, physical findings, and diagnoses contained in the report of the private examination in May 2000, the Board finds that they lack credibility.

Further, the Board notes that none of the medical records include any medical comment or opinion even suggesting that the Veteran's current lumbar spine disability had its onset in or is otherwise medically related to service, to include any injury therein.  In fact, the only medical evidence of record that includes any comment from a medical professional as to the etiology of the Veteran's current back problems is the May 2000 report from the Santiam Memorial Hospital; as indicated, the author of that report included comments that tend to trace the onset of the Veteran's back problems the 1996 motor vehicle accident. 

Significantly, moreover, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that there exists a medical relationship between current back disability and service, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects diagnosis of current lumbar spine disability, as explained above, the record is devoid of any competent, credible, and/or probative to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that his current lumbar spine disability "may be associated with" an event, injury, or disease in service.

Finally, the Board notes that, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's current lumbar spine disability and service, to include any injury therein, such assertions provide no basis for allowance of the claim.  The matter of medical etiology of the lumbar spine disability for which service connection is sought is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his attorney are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and/or probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


